          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 1 of 7




              IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION




 UNITED STATES OF AMERICA,
         Plaintiff,                                      MEMORANDUM DECISION
                                                              AND ORDER


                 vs.


 JESUS ALVARADO,                                              Case No. 2:18-cr-265
         Defendant.                                             Judge Dee Benson




       This matter is before the court on Defendant Jesus Alvarado’s appeal of Magistrate Judge

Paul M. Warner’s April 9, 2020 Order Denying Defendant’s Motion for Pretrial Release. The

appeal has been fully briefed, and the Court finds that a hearing is not necessary. For the reasons

set forth below, the court affirms the magistrate judge’s Order Denying Defendant’s Motion for

Pretrial Release.

                                        BACKGROUND

       On May 9, 2018, Defendant was charged in a complaint with conspiracy to distribute

methamphetamine. (Dkt. 1.) On May 16, 2018, Defendant appeared before the court for a

detention hearing. After hearing argument, the magistrate judge ordered that Defendant be

detained pending trial, finding that no release condition or conditions would reasonably assure


                                                1
          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 2 of 7




Defendant’s future appearance and the safety of any other person and the community. (Dkt. 25,

31.) On May 23, 2018, Defendant was charged in an indictment with multiple counts, including

conspiracy to distribute methamphetamine, distribution of methamphetamine, carrying a firearm

during and in relation to a drug trafficking crime, and being a narcotics user in possession of a

firearm. (Dkt. 62.) Subsequently, on March 31, 2020, Defendant sought review of his detention

and moved for pretrial release and home confinement. (Dkt. 154.) Before the magistrate judge,

Defendant argued that the COVID-19 pandemic is a changed circumstance meriting the

Defendant’s release. On April 9, 2020, the magistrate judge denied Defendant’s motion. (Dkt.

157.)

                                          DISCUSSION

        Defendant now appeals the magistrate judge’s order detaining Defendant pending trial

pursuant to 18 U.S.C. § 3145(b), 18 U.S.C. § 3142(i), 3142(f), and DUCrimR 57-16(a). “If a

person is ordered detained by a magistrate judge, ... the person may file, with the court having

original jurisdiction over the offense, a motion for revocation or amendment of the order.” 18

U.S.C. § 3145(b); see also DUCrimR 57-16(a) (1) (allowing a party to “seek review of a

magistrate judge’s order ... detaining a defendant”). When considering an appeal from a

magistrate judge’s order of detention, the district court conducts a de novo review. United States

v. Oaks, 793 F. App’x 744, 747 (10th Cir. 2019).

        The Bail Reform Act, 18 U.S.C. § 3141 et seq., governs the release or detention of a

defendant pending trial. The Act provides that if the judge determines that “no condition or

combination of conditions will reasonably assure the appearance of the person as required and



                                                 2
          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 3 of 7




the safety of any other person and the community,” the judge “shall order the detention of the

person before trial.” 18 U.S.C. § 3142(e)(1). However, “[s]ubject to rebuttal by the person, it

shall be presumed that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of the community if the judicial officer finds

that there is probable cause to believe the person committed ... an offense for which a maximum

term of imprisonment of ten years or more is prescribed in the Controlled Substances Act.” Id. §

3142(e)(3).

       In this appeal, Defendant moves for his temporary release due to the COVID-19

pandemic. Defendant argues that the pandemic warrants his pretrial release for three reasons: (1)

pretrial release will protect Defendant’s health; (2) pretrial release will protect the health of other

inmates and jail employees; and (3) pretrial release is necessary to enable Defendant to prepare

an adequate defense.

       As concerning as the COVID-19 pandemic is, resolving a motion for revocation of an

order of detention must in the first instance be an individualized assessment of the factors

identified in the Bail Reform Act. 18 U.S.C. § 3142(g). Those factors include:

       (1)     The nature and circumstances of the offense charged, including whether the
               offense is a crime of violence ... or involves a controlled substance ....;
       (2)     The weight of the evidence against the person;
       (3)     The history and characteristics of the person, including -
               (A)     the person’s character, physical and mental condition, family ties,
                       employment, financial resources, length of residence in the community,
                       community ties, past conduct, history relating to drug or alcohol abuse,
                       criminal history, and record concerning appearance at court proceedings;
                       and
               (B)     whether, at the time of the current offense or arrest, the person was on
                       probation, on parole, or on other release ....
       (4)     the nature and seriousness of the danger to any person or the community that


                                                  3
          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 4 of 7




               would be posed by the person’s release.

18 U.S.C. § 3142(f).

       The court also considers, and the parties have addressed, the additional factors set forth in

United States v. Clark, 2020WL1446895 (D. Kan. Mar. 25, 2020). These factors, tailored

specifically for the purpose of evaluating § 3142(i) motions based on COVID-19, include the

following: the specificity of Defendant’s stated COVID-19 concerns; the extent to which the

proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks to Defendant;

and the likelihood that the defendant’s proposed release would increase COVID-19 risks to

others. Id.

       Having thoroughly reviewed the matters of record, the court concludes that the

magistrate judge’s assessment of the Defendant was correct. In support of this conclusion, the

court adopts the reasoning of the magistrate judge and makes the following findings in

supplement to or in emphasis of the magistrate judge’s findings.

       Given the nature of the charges against Defendant, there is a presumption that Defendant

should be detained. 18 U.S.C. § 3142(e)(3). Although a defendant may rebut this presumption,

the Court finds that Defendant has failed to rebut the presumption in this case. With respect to

the nature and circumstances of the offense charged, the court notes that Defendant was charged

with conspiracy to distribute methamphetamine, possession and distribution of

methamphetamine, carrying a firearm during and in relation to a drug trafficking crime and

unlawful possession of a firearm by a narcotics user. Defendant and his co-defendants were

distributing large amounts of methamphetamine, a very dangerous drug, to the community. The



                                                4
          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 5 of 7




distribution of methamphetamine combined with the unlawful use and possession of firearms are

serious offenses that cause devastating and long-lasting harm to the community.

        Additionally, the evidence in this case is strong. It includes a lengthy wiretap

investigation and “controlled buys” of narcotics and firearms by an informant with audio/video

recording and surveillance. Although the Defendant is relatively young and his criminal history

is not particularly significant, Defendant’s alleged actions pose a serious and significant danger

to society.

        With regard to Defendant’s physical characteristics and the circumstances surrounding

the COVID-19 pandemic, the court is unconvinced that the risk to Defendant warrants his

release in this case. Defendant does not have COVID-19 nor does he allege that he has been

exposed any individual with COVID-19. Rather, Defendant relies solely on the possibility of

becoming infected. Although Defendant claims to have a health condition that puts him at

increased risk of complications should he become infected, Defendant has not provided the court

with any information from a health care provider to substantiate his claim. Moreover, Defendant

does not contend that he has not been provided with proper medical care and attention at his

facility; or, if he should contract COVID-19, that adequate medical care and treatment would not

be available to him at his facility.

        Defendant’s allegations are too speculative to serve as a basis for relief. As Defendant

readily admits, there are currently no known cases of COVID-19 at the facility where Defendant

resides, and the United States proffers that it is not aware of any COVID-19 cases at any of the

local partner jails. The fact that a prisoner may face increased risks by virtue of confined



                                                 5
          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 6 of 7




quarters does not establish that a COVID-19 outbreak is imminent at a facility or that the facility

would not be able to manage the medical needs of inmates who may contract the virus. Even

non-confined individuals who are practicing appropriate mitigation efforts are still contracting

the virus. Consequently, a growing number of courts have rejected these types of generalized

and speculative arguments on motions seeking release based on COVID-19 because they “apply

equally to anyone in custody or, for that matter, at the halfway house or anywhere else in this

community or other.” United States v. Duncan, 2020WL1700355 (D. Kan. April 8, 2020)

(listing cases). Moreover, comprehensive precautionary measures have been instituted by the

Bureau of Prisons, the U.S. Marshals Service, and the local jail facilities. The detention facilities

used by the U.S. Marshals Service in Utah have implemented enhanced screening based on the

CDC guidelines and are taking precautionary steps protect inmates from COVID-19 and mitigate

the risk of infection.

        Defendant’s argument that location monitoring technology is sufficient to protect the

community and provide assurance against Defendant’s flight overlooks the fact that the ability to

supervise and monitor defendants is also compromised during this pandemic. Location

monitoring is not a limitless resource, nor is its installation and monitoring by United States

Pretrial Services officers without risk to those personnel. Pretrial Service Officers are limited in

their abilities to vet proposed residences and meet proposed third-party custodians. Releasing

Defendant under the current conditions would place additional risk and undue burden on

probation and pretrial services.

        Finally, the court is unpersuaded by Defendant’s argument that the pandemic has created



                                                 6
          Case 2:18-cr-00265-DB Document 167 Filed 05/26/20 Page 7 of 7




circumstances such that he is unable to adequately prepare his defense for trial. The difficulties

Defendant is facing are shared by the majority of inmates that are currently incarcerated. “The

Court is unwilling to countenance an argument that would effectively “open the doors” of a

detention facility.” United States v. Zamorano, Slip Copy, 2020WL2512839 ( (D. Colo. May 15,

2020). Defendant can continue to prepare for his defense through access to discovery, as well as

through telephone, mail, and email communications with counsel. Moreover, all criminal cases

have been continued pursuant to General Order 20-010. Thus, there will be time for in-person

visits at the jail when that option becomes available.

       Although the court recognizes the seriousness of COVID-19, Defendant has failed to

satisfy the court that there is a compelling reason sufficient to warrant his temporary release.

Given the nature of Defendant’s charges and having conducted an individualized assessment of

the factors set forth in 18 USC § 3142(g), the court finds that Defendant’s speculative concerns

do not outweigh the court’s original detention decision.

                                         CONCLUSION

       For the reasons given, the court AFFIRMS Magistrate Judge Warner’s April 9, 2020

Order Denying Defendant’s Motion for Review of Detention.

       DATED this 26th day of May, 2020.


                                              _________________________________
                                              Dee Benson
                                              United States District Judge




                                                 7
